Curia, per
Butler, J.
The fact that the defendant has a double name, will avail him nothing, and the question is, whether Willison and Williston have so nearly the same sound as to be essentially, for legal purposes, the same name. The terminations are very different, and when pronounced, are not idem sonans. It is out of the question to lay down any rule for deciding when names sound alike. A person’s true name, is such as he usually signs to notes and other written instruments, and is not to be changed by vulgar corruption. Names of the same origin are, sometimes, intentionally changed to make a convenient distinction, and with a view to acquire something like an identification by name — as in the names of Johnson and Johnston.
. The fact that a change in spelling has taken place, would shew the propriety of keeping them separate; and where one has been used for the other, I think a defendant should have a right to have it corrected, so as to avoid confusion. In these names, the T makes Willis-ton a different name from Willison. And the defendant has a right to suggest his true name and be sued by it; otherwise, he may think he stands in danger of losing it.
In 10 East. 83, this subject has received more than usual attention. A man, whose real name was Shake-spear, was sued by the name of Shakepear, the s being left out; the court held this a material variance. Though not so illustrious, the name of Williston may be regarded with as much pride by its owner, as Shakespear held his; at least, for legal purposes, we will give it to him, or rather not let it be taken away by the present plaintiff. We may not be able to prevent,the plaintiff from recovering the defendant’s money, but we will not suffer him to rob him of his good name.
Motion dismissed.
Richardson, O’Néall and Evans, JJ. concurred.